Citation Nr: 0514616	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-11 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for pes planus of the left 
foot, claimed as secondary to the service-connected low back 
disorder and Morton's neuroma.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the RO.  

The Board remanded the case in June 2004 for a hearing.  The 
veteran appeared at the RO and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in April 2005.  A transcript of that hearing is of record.  

At the hearing, the veteran appeared to raise the issue of 
service connection for a right foot disorder.  That issue is 
referred to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran asserts that he has pes planus of the left foot 
due to the service-connected low back disorder and his 
Morton's neuroma.  He contends that the low back disability 
caused the left foot disorder and that it was aggravated by 
Morton's neuroma.  

The veteran is service-connected for lumbar disc disease 
status post L4-5 diskectomy, rated as 40 percent disabling.  
He is also service connected for the removal of Morton's 
neuroma of the left foot, which is rated at a noncompensable 
level.  

The veteran was not found to have pes planus on entrance into 
active service.  His service medical records do not show a 
diagnosis of pes planus during service.  

An April 2000 radiology report indicates that the veteran's 
left foot had a major degree of pes planus with a spur 
extending from the superior distal talus.  

The Board finds that an examination is needed to determine 
whether the veteran's pes planus of the left foot was caused 
or aggravated by the service-connected low back disability 
and Morton's neuroma.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order obtain 
information about all treatment received 
by him for the claimed pes planus since 
service.  Based on the response from the 
veteran, the RO should undertake to 
obtain copies of all records from any 
identified treatement source.  

2.  The veteran should be afforded a VA 
examination to determine the current 
extent and likely etiology of the claimed 
pes planus of the left foot.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
testing should be done in this regard.  
Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran is shown at least as likely as 
not to have current disability manifested 
by pes planus of the left foot that was 
caused or aggravated by the service-
connected low back disability and/or 
Morton's neuroma.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  

3.  Following completion of all indicated 
development the RO should then re-
adjudicate the pending claim in light of 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

